Citation Nr: 1616393	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus type II/residuals of stroke.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II. 

4. Entitlement to service connection for renal dysfunction, to include as secondary to service-connected diabetes mellitus type II. 

5. Entitlement to a compensable rating for diabetic retinopathy.

6. Entitlement to a rating higher than 10 percent for residuals due to stroke.

7. Entitlement to a rating higher than 20 percent for diabetes mellitus type II.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, May 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran's claim for PTSD has been re-characterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, entitlement to service connection for headaches, to include as secondary to diabetes mellitus, type II, entitlement to a compensable rating for diabetic retinopathy, entitlement to a rating higher than 10 percent for residuals due to stroke and  Entitlement to a rating higher than 20 percent for diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's hypertension is aggravated by service-connected diabetes mellitus, type II.

2. The Veteran's renal dysfunction is caused by his diabetes mellitus, type, II.


CONCLUSIONS OF LAW

1. The Veteran's hypertension is secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).
 
2. The Veteran's renal dysfunction is secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board grants in full the issues addressed on the merits in this decision, the Board finds that it is unnecessary to address VA's duties to assist and notify under the VCAA at this time.

The Veteran has asserted that these disabilities are secondary to service-connected diabetes.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 

Regarding his claim for hypertension, the Veteran had a VA examination in January 2008.  The Veteran reported that he was diagnosed with diabetes mellitus, type II, around August 2000.  He also stated that he was diagnosed with hypertension between August and November 2000.  The examiner confirmed the Veteran's diagnosis of hypertension but opined that it was less likely than not that that it was caused by his diabetes.  She observed that the Veteran's hypertension was diagnosed within a few months of the diagnosis of diabetes.  The examiner explained that although hypertension is frequently associated with diabetes mellitus, the cardiovascular complications of diabetes usually occur with long-standing poorly controlled diabetes and would not be expected to occur within a few months of the onset of relatively mild diabetes.  

Concerning the claim for renal dysfunction, the RO obtained a VA medical opinion in April 2008.  The examiner who performed the previous January 2008 VA examination provided this medical opinion since the previous examination revealed that the Veteran's September 2007 laboratory results showed that he had renal dysfunction.  The Veteran's laboratory results also reflected that he had recently used cocaine.  The examiner commented that cocaine can impact kidney function and that cocaine used by hypertensive patients enhances the decline in their kidney function by promoting atherosclerosis in renal vessels.  She observed that the Veteran's diabetes was under excellent control with no evidence of microalbuminuria.  The examiner further stated that the Veteran's blood pressure was also well controlled, making it unlikely that diabetes and/or hypertension caused the proteinuria documented on the September 2007 laboratory results.  She, therefore, opined that it was less likely than not that the Veteran's renal dysfunction was secondary to his diabetes.

Contrary to the VA April 2008 VA examiner's opinion, a June 2010 VA examiner opined that the Veteran's mild renal dysfunction was based on hypertension with some contribution from his gout.  Moreover, at a November 2012 VA examination assessing the severity of Veteran's diabetes mellitus, the examiner opined that the Veteran's renal dysfunction was caused by his diabetes mellitus.  Specifically, the examiner stated that the onset of renal dysfunction was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset.  He explained that diabetes predisposes to renal disease through angiopathy.  The examiner also opined that the Veteran's diabetes mellitus aggravated his hypertension.  He stated that diabetes causes renal nephropathy that in turn aggravates hypertension.  

Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's hypertension and renal dysfunction are caused by or aggravated by his service-connected diabetes mellitus, type II.  The January 2008 VA examiner, who also provided the April 2008 medical opinion, opined that the Veteran's hypertension and renal dysfunction were not caused by his diabetes mellitus, type II.  She, however, did not discuss whether these disabilities were aggravated by diabetes mellitus, type II.  Unlike the January 2008 VA examiner, the June 2010 VA examiner attributed the Veteran's renal dysfunction to hypertension, but again, did not discuss aggravation of this condition by diabetes mellitus, type II.  The Board, therefore, finds that these opinions are inadequate

Instead, the Board affords more weight to the November 2012 VA examination report findings that the Veteran's renal dysfunction was caused by his diabetes mellitus, type II, which aggravated his hypertension.  With resolution of this reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in relative equipoise with regard to his claims of entitlement to service connection for hypertension and renal dysfunction.  Accordingly, this reasonable doubt is resolved in his favor and his claims are granted on the theory that these disabilities are secondary to the service-connected diabetes mellitus.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is granted.

Entitlement to service connection for renal dysfunction, to include as secondary to service-connected diabetes mellitus type II, is granted.



REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the Veteran's claim for an acquired psychiatric disorder, the Veteran believes that his psychiatric disorder is related to his experience as an infantry automatic rifleman while stationed at the DMZ from 1969 to 1970.  The medical records of evidence reflects that he has been diagnosed with a mood disorder, not otherwise specified (NOS), irritability, PTSD and impulse control disorder, NOS. 
Consequently, a VA compensation examination and opinion are needed concerning whether the Veteran indeed has an acquired psychiatric disorder and whether it is attributable to his military service. 

Concerning the Veteran's claim for headaches, he was provided a VA examination in November 2008.  The examiner diagnosed the Veteran with headaches, but opined that it was at least as likely as not associated with his nonservice-connected glaucoma.  The examiner, however, did not discuss whether it was aggravated by diabetes mellitus, type II.  More recently, the Veteran's representative has indicated in the January 2016 brief that the Veteran's headaches have been aggravated by his service-connected residuals of a stroke.  Accordingly, further medical commentary is necessary before a decision is made on this claim.

Moreover, in the January 2016 brief, the representative argued that the AOJ has not provided an updated supplemental statement of the case (SSOC) after the more recent VA examinations were conducted in May 2014 with regards to the increased rating claims for diabetic retinopathy and residuals of a stroke.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).

The Veteran asserts that a 40 percent rating is warranted for diabetes mellitus.  He asserts that diabetes mellitus requires insulin, restricted diet and regulation of activities.  A VA examination in May 2014 found that the Veteran did not require regulation of activities.  The Veteran's representative, however, claims that the Veteran's most recent medical records since April 2014 have been obtained and associated with the claims file, which may shed more light on the severity of the Veteran's diabetes mellitus.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA medical treatment records dated since April 2014, and associate them with the claims file.

2. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination.  For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service? 

A complete rationale must be provided for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing directive #1, schedule the Veteran for the appropriate examination to determine the etiology of the Veteran's headaches.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

Is it as least as likely as not (a 50 percent probability or more) that the headaches  (i) originated or incepted during his active military service from or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disabilities (diabetes mellitus, type II, diabetic retinopathy, residuals of a stroke) or treatment therefor.

A complete rationale must be provided for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing directive #1, schedule the Veteran for a VA examination to assess the current severity of diabetes mellitus.  The examiner must review the claims file.  The examination report should indicate that the claims file was reviewed.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner should provide an opinion as to whether or not the Veteran's diabetes mellitus requires regulation of activities. Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The examiner is also asked to indicate if the Veteran's diabetes requires hospitalization, and the number of visits per month the Veteran is required to see a diabetic provider.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


